DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21 thru 40 have been examined.  Claims 1 thru 20 have been cancelled.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: In Figure 3, the reference number for "Traffic Signal 340" is not in the specification.  In Figure 7, step 740 is not recited in the specification.    Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “330” has been used to designate both laser rangefinders in P[0054] and traffic signals in P[0060].  Corrected drawing sheets in compliance with 
Specification
The abstract of the disclosure is objected to because the abstract recites the acronym or abbreviation "AV" in line 4 without designating the meaning of AV.  The examiner suggests adding “(AV)” after ‘autonomous vehicle’ in line 1 of the abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 23 thru 25, and 34 thru 36 are objected to because of the following informalities:  Each claim recites "the vehicle" while the independent claims recite "the autonomous vehicle".  The references to the vehicle should be to "the autonomous vehicle" to be consistent throughout the claim set.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 thru 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the interaction" in lines 16 and 17.  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear if this should be “an interaction” or “the intersection”.
Claim 30 recites the limitation "the upcoming traffic signal" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the autonomous vehicle" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "the autonomous vehicle" in lines 9 and 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation "the upcoming traffic signal" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation "the plurality of traffic signal faces" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 thru 25, 28 thru 36 and 38 thru 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al Patent Application Publication Number 2013/0253754 A1 in view of Fairfield et al Patent Application Publication Number 2011/0182475 A1.
Regarding claim 21 Ferguson et al teach the claimed autonomous vehicle, vehicle 700 (Figure 7) configured to operate in an autonomous mode (abstract), comprising:
the claimed processor, processor 712 (Figure 7); and
the claimed memory resource storing instructions executed by the processor to perform operations, “data storage 714 may contain instructions 716 (e.g., program logic) executable by the processor 712 to execute various vehicle functions, including those described above in connection with FIG. 1.  Further, data storage 714 may contain constraints 760 for the vehicle 700, which may take any of the forms described above.  Data storage 714 may contain additional instructions as well, including instructions to transmit data to, receive data from, interact with, and/or control one or more of the propulsion system 702, the sensor system 704, the control system 706, and the peripherals 708.” (P[0109] and Figure 7), the operations comprising:

the claimed determine a subset of the plurality of traffic signal faces based on the image data, “At block 106, the method 100 includes determining a location of the traffic signal.  In some instances, geographic location information and/or orientation information of the vehicle may be associated with the target area information.  For example, in an instance in which the target area information includes an image, metadata associated with the image may indicate a geographic location and orientation of the vehicle (or a sensor of the vehicle used to obtain the target area information) 
the claimed determine a state of the upcoming traffic signaling system at the intersection based on the subset where the state is green, yellow and red, “At block 108, the method 100 includes determining a state of the traffic signal.  In an instance in which multiple traffic signals are detected in the target area information, a state of a traffic signal corresponding to a lane of the vehicle may be determined.  Determining the state of the traffic signal may include determining which object in a pattern of red, yellow, and green objects of an image of the traffic signal is illuminated.” (P[0038] and Figure 1);
the claimed determine an action associated with the intersection for the autonomous vehicle based on the state of the upcoming traffic signaling system, “At block 312, based on the determined relationship and a determined state of the traffic signal, a control command for the vehicle may be determined.” (P[0055] and Figure 3A), and “As shown in FIG. 3B, based on a state of a traffic signal, and a relationship between the minimum distance and the predetermined threshold, various control commands may be selected.” (P[0056] and Figure 3B);
the claimed control the autonomous vehicle to perform the action, “At block 112, the method 100 includes controlling the vehicle in the autonomous mode based on the state of the traffic signal and the confidence in the traffic signal.” (P[0042] and Figure 1), and “When the vehicle is operated autonomously, a control system of the vehicle may 
the claimed provide for display the data indicative of the action of the autonomous vehicle along with map content by a user device onboard, the vehicle includes a touchscreen 754 (Figure 7), and “a geographic location of the vehicle may be compared to a map of an environment that includes information about intersections of roads to determine a proximity of the vehicle to an intersection” P[0025].
Ferguson et al do not explicitly teach the claimed plurality of traffic signal faces, but do teach traffic signals having varied and complex geometries are detected P[0028] and there may be multiple traffic signals in a target area P[0038].  Fairfield et al teach the detection of four traffic signals in an image (Figure 3).  The image of Figure 3 of Fairfield et al would be considered a varied and complex geometry of traffic signals that are detected by the system of Ferguson et al and the detection of multiple signals would be applied to step 108 of Figure 1 (P[0038]) select the correct traffic signal to set the vehicle controls. 
Ferguson et al do not explicitly recite the claimed providing for display data indicative of the action of the autonomous vehicle along with map content by a user interface of a user device onboard the autonomous vehicle.  Ferguson et al do have a touchscreen that is capable of displaying the data (Figure 7), and has a GPS 726 that would typically display a current position and a route of travel to a user in the vehicle (Figure 7) (claimed map content).  Fairfield et al teach, “Each client device 170-72 may be a device intended for use by a person 191-192, and have all of the components normally used in connection with a computer such as a central processing unit (CPU), 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the traffic signal state detection of Ferguson et al with the multiple traffic signals and the providing of information to 
Regarding claim 22 Ferguson et al teach the claimed autonomous vehicle of claim 21 (see above), further comprise:
the claimed accessing map data associated with a geographic area that the intersection is located, “a geographic location of the vehicle may be compared to a map of an environment that includes information about intersections of roads to determine a proximity of the vehicle to an intersection” P[0025], “The location of the vehicle and direction of travel may be associated with a road map of an area, and a nearest upcoming intersection on the road map may be identified.  The location of the traffic signal may be determined to be the location of the intersection.” P[0031], and “the vehicle may have access to a map of known locations of traffic signals, stored locally or remote from the vehicle.  Based on a geographic location of the vehicle, one or more known locations of traffic signals that are nearby may be determined.” P[0041]; and
the claimed determining the action associated with the intersection for the autonomous vehicle based on the map data, “at block 402, a determination may be made whether a traffic signal is expected.  In one example, the determination may be made based on a whether the location of the vehicle is proximate to an intersection, or whether a prior map suggests a traffic signal exists nearby the location of the vehicle, such as in a direction the vehicle is traveling.” (P[0058] and Figure 4), and “If a traffic signal is detected, a state of the traffic signal and control command may be determined at blocks 408 and 410 respectively.  In one example, the control command may be 
Regarding claim 23 Ferguson et al teach the claimed autonomous vehicle of claim 21 (see above), further comprise:
the claimed determine a position of the autonomous vehicle, “vehicle may include a GPS receiver (or other geographic positioning component) to determine a geographic location” P[0025], “The IMU 728 may be any combination of sensors configured to sense position and orientation changes of the vehicle 700 based on inertial acceleration.” P[0087], and “The location of the vehicle and direction of travel may be associated with a road map of an area, and a nearest upcoming intersection on the road map may be identified.  The location of the traffic signal may be determined to be the location of the intersection.” P[0031]; and
the claimed determining the action associated with the intersection based on the position of the autonomous vehicle, “geographic location information and/or orientation information of the vehicle may be associated with the target area information.  For example, in an instance in which the target area information includes an image, metadata associated with the image may indicate a geographic location and orientation of the vehicle (or a sensor of the vehicle used to obtain the target area information) when the target area information was obtained.  Based on the geographic location and orientation of the vehicle and/or sensor of the vehicle, a location of the detected traffic signal may be estimated.” (P[0030] and Figure 1 step 106), and “At block 112, the 
Regarding claim 24 Ferguson et al teach the claimed position of the autonomous vehicle is relative to the intersection, “The location of the vehicle and direction of travel may be associated with a road map of an area, and a nearest upcoming intersection on the road map may be identified.” P[0031], a determination may be made whether a traffic signal is expected and “the determination may be made based on a whether the location of the vehicle is proximate to an intersection, or whether a prior map suggests a traffic signal exists nearby the location of the vehicle, such as in a direction the vehicle is traveling” P[0058].
Regarding claim 25 Ferguson et al do not teach the claimed position of the autonomous vehicle is determined based on a marking associated with a roadway, but the position on the roadway is determined for multiple traffic signals so as to indicate which lane the vehicle is traveling P[0038].  Fairfield et al teach, lanes are delineated by lines painted on the road P[0005], and “Traffic signals may also be identified to the actual lane to which they apply.  For example, some traffic signals may apply only to left or right turn only lanes.” P[0181].  The painted lines to mark the lanes would be used by Ferguson et al to determine its location and which traffic signal (of the multiple traffic signals) applies to the current travel lane of the vehicle.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the traffic signal state detection of Ferguson et al with the painted lines to identify the travel lane of Fairfield et al in order to make it simpler for automatic 
Regarding claim 28 Ferguson et al teach the claimed action associated with the intersection includes stopping at the intersection or travelling through the intersection, for a red light the vehicle brake is applied and for a green light velocity is maintained or there is acceleration (Figure 3B).
Regarding claim 29 Ferguson et al teach the claimed cameras comprises a forward facing camera, “a camera may be positioned to face straight ahead and mounted behind or near a rear-view mirror” P[0026].
Regarding claim 30 Ferguson et al teach the claimed upcoming traffic signal is located in a forward operational position of the autonomous vehicle, “The location of the vehicle and direction of travel may be associated with a road map of an area, and a nearest upcoming intersection on the road map may be identified.  The location of the traffic signal may be determined to be the location of the intersection.” P[0031], the upcoming intersection equates to the claimed forward operational position.
Regarding claim 31 Ferguson et al teach the claimed plurality of traffic signal faces comprises a plurality of bulbs of the upcoming traffic signaling system, a set of red, yellow, and green lights is part of a typical traffic signal structure P[0028], and multiple traffic signals are detected in the target area information, a state of a traffic signal corresponding to a lane of the vehicle is determined based on a pattern of red, yellow, and green objects of an image of the traffic signal illumination P[0038].
Regarding claims 32 and 38 Ferguson et al teach the claimed computing system, computer system 710 (Figure 7), and the claimed computer implemented method, the methods of Figures 1 and 4 implemented  as computer program instructions P[0116], comprising:
the claimed processor, processor 712 (Figure 7); and
the claimed memory resource storing instructions executed by the processor to perform operations, data storage 714 may contain instructions 716 (e.g., program logic) executable by the processor 712 to execute various vehicle functions” (P[0109] and Figure 7), the operations comprising:
the claimed receive image data from cameras, “various types of cameras may be mounted in various configurations to the vehicle to obtain the target area information” P[0026], the claimed image data includes upcoming traffic signaling system located at an intersection, “The camera may be calibrated to detect traffic signals at various distances to ensure a reasonable braking distance.” P[0026], the traffic signal detection is at an intersection (Figure 2C), and “At block 104, the method 100 includes detecting a traffic signal in the target area information.  In some instances, a pattern, template, shape, or signature that is expected for traffic signals may be identified in the target area information.” (P[0028] and Figure 1);
the claimed determine a state of the upcoming traffic signaling system at the intersection based on the image data where the state is green, yellow and red, “At block 108, the method 100 includes determining a state of the traffic signal.  In an instance in which multiple traffic signals are detected in the target area information, a state of a traffic signal corresponding to a lane of the vehicle may be determined.  Determining the 
the claimed determine an action associated with the intersection for the autonomous vehicle based on the state of the upcoming traffic signaling system, “At block 312, based on the determined relationship and a determined state of the traffic signal, a control command for the vehicle may be determined.” (P[0055] and Figure 3A), and “As shown in FIG. 3B, based on a state of a traffic signal, and a relationship between the minimum distance and the predetermined threshold, various control commands may be selected.” (P[0056] and Figure 3B);
the claimed generate an output indicative of the action associated with the intersection for performance of the autonomous vehicle, “At block 112, the method 100 includes controlling the vehicle in the autonomous mode based on the state of the traffic signal and the confidence in the traffic signal.” (P[0042] and Figure 1), and “When the vehicle is operated autonomously, a control system of the vehicle may decide a path for the vehicle based on the state of the traffic signal and the determined confidence.” P[0044]; and
the claimed provide for display the data indicative of the action of the autonomous vehicle along with map content by a user device onboard, the vehicle includes a touchscreen 754 (Figure 7), and “a geographic location of the vehicle may be compared to a map of an environment that includes information about intersections of roads to determine a proximity of the vehicle to an intersection” P[0025].

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the traffic signal state detection of Ferguson et al with the providing of information to client devices of Fairfield et al in order to make it simpler for automatic systems to recognize that the traffic signals have changed colors (Fairfield et al P[0166]) and to ensure a reasonable breaking distance for stopping the vehicle (Fairfield et al P[0157]).
Regarding claim 33 Ferguson et al teach the claimed determining the action comprises determining the action associated with the intersection for the autonomous vehicle based on map data, “the vehicle may have access to a map of known locations of traffic signals, stored locally or remote from the vehicle.  Based on a geographic location of the vehicle, one or more known locations of traffic signals that are nearby may be determined.” P[0041], “at block 402, a determination may be made whether a traffic signal is expected.  In one example, the determination may be made based on a whether the location of the vehicle is proximate to an intersection, or whether a prior map suggests a traffic signal exists nearby the location of the vehicle, such as in a direction the vehicle is traveling.” (P[0058] and Figure 4), and “If a traffic signal is detected, a state of the traffic signal and control command may be determined at blocks 408 and 410 respectively.  In one example, the control command may be different for an 
Regarding claim 34 Ferguson et al teach the claimed determining the action comprises determining the action associated with the intersection based on a position of the autonomous vehicle, “geographic location information and/or orientation information of the vehicle may be associated with the target area information.  For example, in an instance in which the target area information includes an image, metadata associated with the image may indicate a geographic location and orientation of the vehicle (or a sensor of the vehicle used to obtain the target area information) when the target area information was obtained.  Based on the geographic location and orientation of the vehicle and/or sensor of the vehicle, a location of the detected traffic signal may be estimated.” (P[0030] and Figure 1 step 106), and “At block 112, the method 100 includes controlling the vehicle in the autonomous mode based on the state of the traffic signal and the confidence in the traffic signal.” (P[0042] and Figure 1), the control in step 112 is based on the position information in step 106 (Figure 1).
Regarding claim 35 Ferguson et al teach the claimed position of the autonomous vehicle is relative to the intersection, “The location of the vehicle and direction of travel may be associated with a road map of an area, and a nearest upcoming intersection on the road map may be identified.” P[0031], a determination may be made whether a traffic signal is expected and “the determination may be made based on a whether the location of the vehicle is proximate to an intersection, or whether a prior map suggests a 
Regarding claim 36 Ferguson et al do not teach the claimed position of the autonomous vehicle is determined based on a marking associated with a roadway, but the position on the roadway is determined for multiple traffic signals so as to indicate which lane the vehicle is traveling P[0038].  Fairfield et al teach, lanes are delineated by lines painted on the road P[0005], and “Traffic signals may also be identified to the actual lane to which they apply.  For example, some traffic signals may apply only to left or right turn only lanes.” P[0181].  The painted lines to mark the lanes would be used by Ferguson et al to determine its location and which traffic signal (of the multiple traffic signals) applies to the current travel lane of the vehicle.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the traffic signal state detection of Ferguson et al with the painted lines to identify the travel lane of Fairfield et al in order to make it simpler for automatic systems to recognize that the traffic signals have changed colors (Fairfield et al P[0166]) and to ensure a reasonable breaking distance for stopping the vehicle (Fairfield et al P[0157]). 
Regarding claim 39 Ferguson et al teach the claimed upcoming traffic signal is located in a forward operational position of the autonomous vehicle, “The location of the vehicle and direction of travel may be associated with a road map of an area, and a nearest upcoming intersection on the road map may be identified.  The location of the traffic signal may be determined to be the location of the intersection.” P[0031], the upcoming intersection equates to the claimed forward operational position.
Regarding claim 40 Ferguson et al teach the claimed plurality of traffic signal faces comprises a plurality of bulbs of the upcoming traffic signaling system, a set of red, yellow, and green lights is part of a typical traffic signal structure P[0028], and multiple traffic signals are detected in the target area information, a state of a traffic signal corresponding to a lane of the vehicle is determined based on a pattern of red, yellow, and green objects of an image of the traffic signal illumination P[0038].
Claims 26, 27 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al Patent Application Publication Number 2013/0253754 A1 and Fairfield et al Patent Application Publication Number 2011/0182475 A1 as applied to claims 21 and 31 above, and further in view of Fowe Patent Application Publication Number 2016/0349067 A1.
Regarding claims 26 and 37 Ferguson et al do not teach the claimed autonomous vehicle is travelling along a route to a destination that is selected by a user via the user device onboard the autonomous vehicle, but do include a GPS 726 (Figure 7) that would typically allow for vehicle navigation from a current location to a destination (selected by the operator) while providing navigation instructions and/or a map to follow.  Fowe teaches receiving first and second destinations from first and second devices (Figure 2 steps S201 and S203), the destinations are provided to the vehicle and devices, “At step S209, the server 125 transmits the data including to the devices 130, 131 and a vehicle 122.  An ETA, if calculated, is also transmitted to each respective device for their respective destinations.” (P[0034] and Figure 2), and the vehicle 122 may be an autonomous vehicle P[0072].  Once the destination data is received and a route is determined for the vehicle in Fowe, the vehicle would be 
Regarding claim 27 Ferguson et al do not teach the claimed destination is associated with a transportation service being provided, but a transportation service is merely a situation in which Ferguson et al could implement the methods taught.  The teaching of Ferguson et al would be applied to the vehicle whether it was a private vehicle, public transportation, or a transportation service vehicle (ride-sharing or car service).  Fowe teaches, routing and navigation systems applied to ride sharing P[0001] for routing multiple passengers to multiple destinations in a ride sharing vehicle P[0022].   It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the traffic signal state detection of Ferguson et al and the multiple traffic signals and the providing of information to client devices of Fairfield et al with the routing multiple passengers to multiple destinations in a ride sharing vehicle of Fowe in order to maximize efficiency for time, routing, or priorities (Fowe P[0053]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DALE W HILGENDORF/Primary Examiner, Art Unit 3662